DETAILED ACTION
This action is in response to the RCE filed 31 December 2021.
Claims 1–7, 9–17, 19, and 20 are pending. Claims 1 and 11 are independent.
Claims 1–7, 9–17, 19, and 20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 31 December 2021 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 31 December 2021, with respect to the rejections of claims 1–7, 9–17, 19, and 20 under § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hickson and Singh.
Information Disclosure Statements
The IDS filed 15 February 2022 has been considered by the examiner.
Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–7, 9–17, 19, and 20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 11 recite the limitation “a state of the one or more user elements of the third webpage has been further changed…” There is insufficient antecedent basis for the term “user elements”; for the purposes of examination, this term is assumed to refer to “user interface elements”.
Claims 2–7, 9–10, 12–17, 19, and 20 depend from claims 1 or 11, and are rejected for the same reasons.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–4, 9, 11–14, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Hanni et al. (US 8,689,099 B1) [hereinafter Hanni] in view of Hickson (US 2007/0113237 A1) and Singh (“Simple React state management without external libraries using BroadcastChannel API”).
Regarding independent claim 1, Hanni discloses [a] method of modifying a first webpage from a first domain to enable cross-domain two-way communication, comprising:	causing a web browser to load, as part of the first webpage, dynamic content comprising one or more user interface elements; A client uses a browser to render network pages [web pages] (Hanni, col. 3 l. 55–65). The network page may comprise components [buttons, user interface elements] and a visible iframe containing, e.g. a map [user interface element] (Hanni, col. 5 l. 65 to col. 6 l. 15, FIG. 2).	causing the web browser to embed an iFrame into the first webpage that contains a second webpage from a second domain different from the first domain, and wherein the one or more user interface elements each share a function with user interface elements of a third webpage, also from the second domain, the user interface elements of the third webpage being native to the third webpage rather than being embedded in any iFrame created by the third webpage; One or more messenger iframes are generated in the web page (Hanni, col. 6 l. 20–35). The messenger iframes execute in a different domain than the parent web page (Hanni, col. 6 l. 40–55).	causing the web browser to load a script file from within the iFrame; The iframes, including the messenger iframes, contain frame communication code (Hanni, col. 6 l. 25–35) which may be JavaScript code (Hanni, col. 4 l. 30–40).		causing the web browser to, in response to the user interacting with the one or more user interface elements, use the one or more functions to send a message to the second domain; A user may interact with the UI upon receipt of the post message, updating a state of the user interface elements of the third webpage to match a changed state of the one or more user interface elements of the first webpage; A UI element, e.g. the map, is updated based on the cross-domain messages sent using the frame communication code (Hanni, col. 6 l. 15–35).	[…]
Hanni teaches using inline frames for cross-domain communication, as well as the use of JavaScript (Hanni, col. 3 l. 20–30) but does not expressly teach using the Window.postMessage() and Window.addEventListener() methods. However, Hickson teaches:	subsequent to the embedding of the iFrame and loading the script file within the iFrame, causing the web browser to bind one or more functions defined by the script file to the one or more user interface elements, the one or more functions including the web browser’s Window.postMessage() functionality; A first document of a first domain sends information to a second document in a second domain using the Window.postMessage() method of ECMAScript/JavaScript (Hickson, ¶¶ 71–77, 90). One of the documents may be in an iframe (Hickson, ¶ 59). The script may define event listeners (“binding” in the sense used by Applicant, see specification ¶¶ 37–39) (Hickson, ¶¶ 79–81).	[causing the web browser to receive a message from a server at the second domain] using the web browser’s Window.addEventListener() functionality [indicating that a state of the one or more user elements of the third webpage has been further changed through a user interaction on the third webpage; and] The second document receives the message from the first document using the addEventListener() method (Hickson, ¶¶ 79, 91).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Hickson with those of Hanni. Doing so would have been a matter of substituting one known element (passing messages via URL) for another (passing messages via ECMAScript/JavaScript methods) to produce a predictable result (a cross-domain user interface, using ECMAScript/JavaScript to pass messages across domains).
Hanni/Hickson teaches using inline frames to send messages between pages having different domains, but does not expressly teach synchronizing bidirectionally. However, Singh teaches:	causing the web browser to receive a message from a server at the second domain […] indicating that a state of the one or more user elements of the third webpage has been further changed through a user interaction on the third webpage; and A postMessage function can be used to pass messages between browsing contexts having a same domain, including a different tab or inline frame (Singh, p. 2). The messages can be used to update a state across all contexts (Singh, pp. 2–3).	in response to the received message, updating the one or more user interface elements of the first webpage to match the further changed state of the user interface elements of the third webpage. All components update their internal state based on the received messages; the technique can be applied to e.g., a shopping cart in response to adding items (Singh, p. 3).

Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Hanni/Hickson/Singh further teaches:	wherein the one or more user interface elements have an identical appearance to the user interface elements of the third webpage. The iframe [containing a page from a second domain] may be visually indistinguishable from the parent page (Hanni, col. 6 l. 1–15).
Regarding dependent claim 3, the rejection of parent claim 2 is incorporated and Hanni/Hickson/Singh further teaches:	wherein the third webpage from the second domain is an online shopping cart page showing items that have been added to a cart. The browser contexts [pages] to be updated may be a shopping cart (Singh, p. 3).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Hanni/Hickson/Singh further teaches:	wherein the post message sent to the second domain is structured so that the server at the second domain cannot determine that it was sent from within a webpage provided by the first domain. The messenger frame delivers the message to the second domain [therefore the message is not sent from the first domain] (Hanni, col. 6 l. 25–35). The restrictions on cross-domain communications are avoided (Hanni, col. 1 l. 50 to col. 2 l. 5).
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated and Hanni/Hickson/Singh further teaches:	wherein the iFrame is embedded into the first webpage and is not visible to the user. The messenger iframe is not visible on the web page (Hanni, col. 6 l. 20–35).
Regarding independent claim 11, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons. Hanni further discloses one or more processors and non-transitory memory in cols. 9 and 10, and FIGs. 5 and 6.
Regarding dependent claim 12, this claim recites limitations similar to those of claim 2, and therefore is rejected for the same reasons.
Regarding dependent claim 13, this claim recites limitations similar to those of claim 3, and therefore is rejected for the same reasons.
Regarding dependent claim 14, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Regarding dependent claim 19, this claim recites limitations similar to those of claim 9, and therefore is rejected for the same reasons.
Claims 5–7 and 15–17 are rejected under 35 U.S.C. § 103 as being unpatentable over Hanni, Hickson, and Singh, further in view of Stocker (US 2011/0161201 A1).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated. Hanni/Hickson/Singh teaches synchronizing a shopping cart across multiple open browsing contexts, but does not expressly teach causing the web browser to, when subsequently loading the first webpage, update the one or more user interface elements to reflect the further changed state. The user may add, delete, or update quantities of items, and the shopping cart widget is updated accordingly (Stocker, ¶¶ 40, 43–44). The update would also be visible upon reloading a page, as was well-known in the art (Stocker, ¶ 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Stocker with those of Hanni/Hickson/Singh. Doing so would have been a matter of substituting one known element (a map widget) for another (a shopping cart widget) to produce a predictable result (a cross-domain shopping cart, using the cross-domain communication method of Hanni).
Regarding dependent claim 6, the rejection of parent claim 5 is incorporated and Hanni/Hickson/Singh/Stocker further teaches:	wherein the third webpage comprises an online shopping cart, and wherein the further changed state is an addition or removal of one or more items to or from the online shopping cart. The user may add items to the shopping cart, which updates the shopping cart widget (Stocker, ¶¶ 40, 43–44). A shopping cart may be updated in response to adding an item (Singh, p. 3).
Regarding dependent claim 7, the rejection of parent claim 5 is incorporated and Hanni/Hickson/Singh/Stocker further teaches:	causing a web browser to, when subsequently loading the third webpage, update the third webpage to reflect the changed state. The cart is updated, e.g. based on a change to a quantity of an item (Stocker, ¶ 43).
Regarding dependent claim 15, this claim recites limitations similar to those of claim 5, and therefore is rejected for the same reasons.
Regarding dependent claim 16, this claim recites limitations similar to those of claim 6, and therefore is rejected for the same reasons.
Regarding dependent claim 17, this claim recites limitations similar to those of claim 7, and therefore is rejected for the same reasons.
Claims 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hanni, Hickson, and Singh, further in view of Sponheim et al. (US 7,058,944 B1) [hereinafter Sponheim].
Regarding dependent claim 10, the rejection of parent claim 1 is incorporated. Hanni teaches hiding an inline frame by sizing it to zero pixels (Hanni, col. 6 l. 20–35) but does not expressly teach a dimension of one pixel. However, Sponheim teaches:	wherein the iFrame is hidden among other elements of the first webpage as a result of the iFrame having a size with a dimension of only one pixel or a location at a bottom of the first webpage. An iframe is made substantially invisible to a user by creating it with a size of a single pixel (Sponheim, col. 12 l. 45–50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Sponheim with those of Hanni/Hickson/Singh. Doing so would have been a matter of substituting one known element (a hidden 
Regarding dependent claim 20, this claim recites limitations similar to those of claim 10, and therefore is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video confe1rencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status 
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
/Tyler Schallhorn/Examiner, Art Unit 2176